Citation Nr: 0025843	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in January 1965.  This is an appeal 
from a July 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office Chicago, Illinois, Committee on 
Waivers and Compromises which denied entitlement to waiver of 
recovery of an overpayment of improved death pension 
benefits.  The overpayment is in the amount of $3,845.


REMAND

The record reflects that the appellant had been in receipt of 
improved death pension benefits as surviving spouse of the 
veteran for several years.  Her awards had been based on her 
income, consisting of Social Security benefits, less a 
deduction for unreimbursed medical expenses.

In February 1997 the appellant notified the regional office 
that she had inherited stocks from an acquaintance whose 
death occurred in June 1996, and had received a dividend 
check of $1,124 in November 1996.  In July 1997 she reported 
that she had received the stocks in September 1996.  She 
stated that she had given the stocks to her daughter in June 
1997.  She later reported that the stocks had a value of some 
$121,500.

In November 1997 the regional office terminated the 
appellant's award of improved death pension effective October 
1, 1996, due to excess income.  This action resulted in the 
overpayment in question.

In March 1998 the appellant requested a waiver of recovery of 
the indebtedness on the basis that she was only receiving 
$161 per month in Social Security benefits and could not 
repay the indebtedness.  She also asked that her widow's 
pension be reinstated.

Later in March 1998 the appellant was advised by the regional 
office that she could reapply for pension when her income was 
reduced.  She was asked to complete and return an enclosed VA 
Form 21-527 reflecting her income and return it to the 
office.  She did not do so.

In its July 1998 decision, the Regional Office Committee on 
Waivers and Compromises held that there had been no fraud, 
misrepresentation or bad faith on the part of the appellant 
in creation of the overpayment.  Thus, her request for waiver 
of recovery of the indebtedness was not barred on the basis 
of any of those factors.  However, the Committee found the 
appellant to have some degree of fault in creation of the 
indebtedness by not timely reporting her receipt of the 
additional income.  It was also held that failure to make 
restitution would result in an unfair gain to the appellant.  
Her request for waiver of recovery of the overpayment was 
accordingly denied.

In her notice of disagreement in November 1998 and 
substantive appeal in April 1999 the appellant again 
maintained that she was only receiving $161 per month in 
Social Security benefits.  She maintained that she had no way 
of repaying the indebtedness.

As indicated previously, the appellant did not complete and 
return the VA Form 21-527 that was sent to her by the 
regional office in March 1998.  In addition, she has not 
submitted a completed financial status report (VA Form 20-
5655) reflecting her income from all sources, her expenses, 
her assets and her liabilities to the regional office.  The 
Board believes that additional financial information from the 
appellant would be desirable and the case is REMANDED to the 
regional office for the following action:

1.  The appellant should be contacted and 
again asked to complete and return a VA 
Form 21-527 to the regional office within 
a stated period of time.  She should also 
be sent a financial status report (VA 
Form 20-5655) and asked to complete and 
return that form to the regional office 
within the same period.  

2.  When the appellant returns the 
information, or after the end of the 
stated period, the appellant's claim 
should be reviewed by the regional 
office.  If the denial is continued, the 
appellant and her representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
      ROBERT D. PHILIPP
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).








- 4 -


